DETAILED ACTION
Status of the Application
Claims 1-28 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendments to the Claims and Remarks filed on 09/21/2021.
Claims 5, 12, 19 and 22-28 have been currently amended.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 04/27/2007 claiming benefit to Parent Application 14/139346.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for receiving measurement information, means for estimating in claim 15; means for receiving measurement information in Claims 16 and 21.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification shows the corresponding structure for receiving measurement information and estimating to be described as performed by a computing platform, such as a computer or similar electronic computing device (Specification [0027]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-7 fall within the statutory category of an apparatus or system.  Claims 8-14 fall within the statutory category of a process. Claims 15-21 fall within the statutory category of an apparatus. Claims 22-28 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8, 15 and 22, the limitation of estimating one or more navigational states based on the measurement information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the processor is further adapted to” in Claim 1, “means for” in Claim 15, and “executed on one or more processors” in Claim 22, nothing in the claim element precludes the step from practically being performed in the mind.  The claim language does not specify a particular way of estimating the navigational states beyond basing the estimation on the received measurement information, and therefore, the estimation can be performed in the human mind by use of observation, evaluation, judgement and/or opinion.  If 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element of a multi-sensor processing unit comprising a processor, sensors and wireless interface unit in Claim 1.  The multi-sensor processing unit in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claim 15 recites a means for receiving and a means for estimating, which is described in the specification as a computing platform, such as a computer or similar electronic computing device (Specification [0027]), which includes computing components at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Claim 22 recites a computer readable storage medium comprising instructions executed on a processor.  These elements are also recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claims also recite the additional elements of receiving measurement information from an external sensor by a wireless interface i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a multi-sensor processing unit to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system components of the claims including the processor, sensors coupled to the processor, and wireless interface unit of Claim 1, computer readable storage medium with instructions executed by a processor of Claim 22 are recited at a high level of generality and are recited as generic computer components by reciting a processing unit implemented as any of a number of well-known computer components such as a processors, controllers, etc. (Specification, [0024]), sensors as any of a number of well-known sensor types including accelerometers, biometric, temperature, etc. (Specification [0034]), e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already 
Dependent Claims 2-7, 9-14, 16-21 and 23-28 add further limitations which are also directed to an abstract idea.  The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea. The dependent claims do not include any additional elements beyond the abstract idea that have not been previously addressed in the independent claims and thus do not integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rao et al. (US 2007/0033068 A1), hereinafter referred to as Rao.
As per Claims 1, 8, 15, and 22, Rao discloses a multi-sensor measurement processing unit, comprising:
a computer readable storage medium comprising computer instructions ([0058-0059])
a processor (see [Fig. 3, 304] via the system controller device, [0033] processor system),
one or more sensors coupled to the processor ([Fig. 3, 328, 318, 308] via RF sensors,  machine sensors, and physiological sensors), and
a wireless interface unit coupled to the processor, wherein the wireless interface unit is adapted to receive measurement information from an external sensor via a wireless interconnect ([0059-0060] system controller used to interface and exchange information between control system, i.e. processor, and peripheral devices via wireless communication network, [0061] interfaces include physiological sensors interface, to wirelessly communicate with physiological sensors, i.e. external sensor, and is configured to be wired or wirelessly communicatively coupled, [0063] machine sensors interface) and
wherein the processor is further adapted to estimate one or more navigational states based on the measurement information ([0025] wherein a plurality of sensors acquire machine measurement data (i.e. speed) which would correspond to navigational states per the specification of the present application. Also, included is physiological data on the user measure physiological conditions, [0041] control system determines user repetitions, resistance, speed, incline, etc. from the physiological information of the machine/sensor, [0063] determining user speed, i.e. navigational state, based on measurements from speedometer).
As per Claims 2, 9, 16, and 23, Rao discloses the limitations of Claims 1, 8, 15 and 22.  Rao also discloses wherein the wireless interface unit is adapted to receive measurement information from an external biomedical sensor ([0061] via a wireless enabled wrist sensor to monitor or measure the heart rate of the person or a chest strap sensor).
As per Claims 3, 10, 17, and 24, Rao discloses the limitations of Claims 2, 9, 16 and 23.  Rao also discloses wherein the biomedical sensor comprises a heart rate monitor ([0039] biometric or physiological sensors acquire physiological information including heart rate, [0061] via a wireless enabled wrist sensor to monitor or measure the heart rate of the person or a chest strap sensor).
As per Claims 4, 11, 18, and 25, Rao discloses the limitations of Claims 2, 9, 16 and 23.  Rao also discloses wherein the biomedical sensor comprises a blood pressure monitor ([0039] biometric or physiological sensors acquire physiological information including blood pressure, [Claim 21] wherein physiological data includes blood pressure information, [0022] health condition information includes blood pressure).
As per Claims 5, 12, 19, and 26, Rao discloses the limitations of Claims 1, 8, 15 and 22.  Rao also discloses wherein the wireless interconnect comprises an interconnect implemented substantially according to a wireless standard ([0039] wireless access point and network devices implemented using wireless technology including Bluetooth, [0060] wherein a network device can use wireless network hardware and protocol including, Bluetooth ®).
As per Claims 6, 13, 20, and 27, Rao discloses the limitations of Claims 1, 8, 15 and 22.  Rao also discloses wherein the wireless interconnect comprises an interconnect implemented substantially according to a near field communication standard ([0039] wireless access point and network devices implemented using technology including Zigbee, or other wireless networking protocol, where Zigbee is a near field communication protocol,  [0060] wherein a network device can use wireless network hardware and protocols).
As per Claims 7, 14, 21, and 28, Rao discloses the limitations of Claims 1, 8, 15 and 22.  Rao also discloses wherein the wireless interface unit is adapted to receive measurement information from an external processor ([0061] wherein the wireless sensor would utilize a processor before sending to the machine sensor interface [Fig. 3, 318] which is connected to a wireless network [Fig. 3, 306], also see Fig. 2/[0010]/[0053] which shows external entities which communicate with the data center to collect measurement information).
Response to Arguments
Applicant’s remarks, see Page 6, “Claim Interpretation - 35 U.S.C. 112”, filed 09/21/2021 with respect to claims 15 and 21 have been fully considered. Examiner thanks Applicant for recognition of invoking 35 USC 112(f).
Applicant’s arguments, see Page 6, “Claim Rejections - 35 U.S.C. 112”, filed 09/21/2021 with respect to the 35 USC 112(b) rejection of claims 5, 12, 19, and 26 have been fully considered and are persuasive.  Therefore, the rejections of 05/21/2021 have been withdrawn. 
Applicant’s arguments, see Page 7, “Claim Rejections - 35 U.S.C. 101”, filed 09/21/2021 with respect to claims 22-28 as being directed to non-statutory subject matter as allegedly including non-transient physical storage signals have been fully considered and they are persuasive based on the amendments to the claims.  Therefore, the claims are considered to be directed to a statutory category. 
Applicant’s arguments, see Pages 7-8, “Claim Rejections - 35 U.S.C. 101”, filed 09/21/2021 with respect to claims 1-28 have been fully considered but they are not persuasive.  Applicant argues that the present claims are not directed to an abstract idea as they are not a mental process because a human is not able to receive, wirelessly, measurement information from external sensors.  However, the step of receiving measurement information has not been included as part of the abstract idea, but rather is identified as an additional element.  Receiving measurement information is an activity that amounts to necessary data gathering, as per MPEP 2106.05(g), which is insignificant extra-solution activity. The use of a processor, sensors coupled to the processor, and a wireless interface unit coupled to the processor for receiving the measurement information from an external sensor is also not identified as part of the abstract idea.  The processor, sensors, and wireless interface are identified as additional elements.  These elements are general purpose computer components which are used to apply the abstract idea, which amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  
Applicant argues that the present claims contain elements which integrate the abstract idea into a practical application.  Applicant specifically argues that the present claims are a practical application of a method for estimating navigational states because the processor, 
Applicant’s arguments, see Pages 7-8, “Claim Rejections - 35 U.S.C. 102”, filed 09/21/2021 with respect to claims 1-28 have been fully considered but they are not persuasive.  Applicant argues that Rao does not teach or disclose “wherein the processor is further adapted to estimate one or more navigational states based on the measurement information” as in Claim 1, and similarly in Claims 8, 15 and 22.  Applicant further argues that Rao does not disclose this limitation because the sensors and machine measurement data of Rao is related to exercise machines at a particular location and because these are stationary they do not provide navigational states.  Examiner respectfully disagrees.  The specification describes estimating one or more states associated with an object, where the states include any of the following: geographic location, altitude, speed, heading, orientation, and/or the like (specification [0059]).  The claim language does not limit which navigational state is estimated by the processor.  The claim language as read in light of the specification can be interpreted as receiving measurement information from an external sensor via a wireless interconnect and the processor estimating one or more navigational states which would include speed.  The claims do not limit what the navigational state being estimated of, whether it is an estimate of a person’s navigational state, of a sensor’s navigational state, of a device’s navigational state.  Therefore, under the broadest 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626